 INTERNATIONAL HARVESTER COMPANY2215.All pipefitters.6.All sheet-metal workers.7.All welders.If a majority in any group votes for the Petitioner, they will betaken to have indicated their desire to constitute a separate appro-priate unit, and the Regional Director is instructed to issue a certifi-cation of representatives to the Petitioner for such unit, which theBoard, under the circumstances, finds to be appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct.If a majority in any group votes for the Intervenor, they willbe taken to have indicated their desire to remain a part of the exist-ing bargaining unit and the Regional Director will issue a certificateof the results of the election to that effect.[Text of Direction of Elections omitted from publication in thisvolume.]INTERNATIONALHARVESTERCOMPANY,MILWAUKEEWORKSandELECTRICALWORKERS UNION No. 494, INTERNATIONALBROTHER-HOOD OF ELECTRICALWORKERS,AFL, PETITIONERandHARVESTERFEDERAL LABOR UNION, LOCAL 22631, AFL.Case No. 13-RC-3037.March 2, 1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Cohen, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:103 NLRB No. 13. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner seeks a departmental unit composed of electriciansand allied classifications at the Milwaukee Works of the Employer.The Intervenor and the Employer contend that their 5-year contractcovering all production and maintenance employees at the MilwaukeeWorks, including those sought by the Petitioner, is a bar to the peti-tion.,The contract was executed on December 11, 1952, for a period of5 years.The Board has found 5-year contracts to be a bar where a substantialpart of the same industry in which the Employer is engaged is alsocovered by contracts of similar term.2The Intervenor has represented the production and maintenanceworkers at the Employer's plant since 1941, when it was certified bythe Board. Its first contract with the Employer was executed May 11,1942, and provided that the contract would remain in effect for theduration of World War II (but not less than 1 year), and thereafteruntil 30 days after written notice by either party requesting modifica-tion or termination of the contract.The 1942 contract remained ineffect until the present contract was executed.The Employer has5-year contracts with 4 other unions at this plant .3The Employer alsohas over 100 5-year contracts with International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of America, CIO,and its locals, covering other plants and sales offices.At the instant plant, the Employer manufactures parts which areused by its other plants in making tractors, farm equipment, andindustrial power units.In a recent case we found that a substantialpart of the farm equipment industry has 5-year contracts and thatsuch contracts may therefore operate as a bar to an election for theirfull term.4As the Employer is in the farm equipment industry, wefind that the existing 5-year contract is a bar to the instant proceeding.Accordingly, we shall dismiss the petition.OrderITISHEREBYORDEREDthat the petition filed herein be, and it hereby is,dismissed.'The Intervenor also contends that only a production and maintenance unit is appro-priate;the Employer stipulates that the proposed unit is appropriateIn view of ourdisposition of this case,we do not deem it necessary to pass upon this issueGeneral Motors Corporattion—102 NLRB 1140.International Brotherhood of Firemen and Oilers,Local No. 125, AFL, representinga unit of powerhouse employees ; International Association of Machinists,Local No 78,AFL, representing a unit of toolroom employees;Pattern Makers League,AFL, represent-ing a unit of patternmakers,and Office Employees International Union, Local No 9,representing a unit of office employees4Allis Chalmers Manufacturing Company,102 NLRB 1135.